JUDGMENT ENTRY
This cause is an accelerated appeal from a decision of the Butler County Court of Common Pleas, Domestic Relations Division, in which plaintiff-appellant, Craig Fennel, was granted a modification of his child support obligation on behalf of his minor child.
Appellant's first assignment of error is overruled for the reason that the trial court did not abuse its discretion when it determined that it was appropriate to average appellant's income for three consecutive years to determine appellant's annual gross income. See Blakemore v. Blakemore (1983), 5 Ohio St. 3d 217, 219; see, also, R.C. 3113.215 (Section 1[a] of the child support computation worksheet specifically provides that annual gross income may be calculated from the average gross income over a reasonable period of years "when determined to be appropriate by the court").
Appellant's second assignment of error is overruled because the trial court did not abuse its discretion when it found no reason to deviate from the standard child support computation schedule. See Pauly v. Pauly, 80 Ohio St. 3d 386.
Appellant's third assignment of error is sustained as both parties agree that the trial court made a clerical error when it ordered that the effective date of appellant's modified child support obligation was June 5, 1999, instead of May 5, 1999.
Upon consideration of the foregoing, the trial court's decision is affirmed as modified. The effective date of the trial court's order modifying appellant's child support obligation shall be May 5, 1999.
Pursuant to App.R. 11.1(E), this entry shall not be relied upon as authority and will not be published in any form.
A certified copy of this judgment entry shall constitute the mandate pursuant to App. R. 27. Costs to be taxed to appellant.
  ___________________________________ Stephen W. Powell, Presiding Judge
  ___________________________________ William W. Young, Judge
  ___________________________________ James E. Walsh, Judge